ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on June 2, 2021, Applicant amended claims 1 and 13.
In the non-final rejection of March 3, 2021, Examiner objected to claim 13. Applicant amended claim 13. Objection is withdrawn.
Examiner rejected claims 1-14 under 35 U.S.C. 112(a). Applicant amended claim 1. Rejection is withdrawn.
Examiner rejected claims 2 and 3 under 35 U.S.C. 112(b). Applicant amended claim 1. Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

the axial movement of the needle carrier towards the proximal end causes the needle to pierce the penetrable barrier of the medicament cartridge.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medicament injection device, as claimed, specifically including wherein the slotted link is arranged to cause the guide element to follow a predefined path at least partly in an axial direction during rotational movement of the rotatable cap, thereby causing the rotatable cap and the needle carrier to move axially towards a proximal end of the device as the rotatable cap is rotated up to a predefined point.
	Giambattista et al (US 2013/0035644) teaches a medicament injection device (Figures 1A-8C, medicament injection device [100]) comprising: a medicament cartridge holder (medicament container holder [150]), a needle carrier (hub [421]), a rotatable cap (outer cap [410] and inner cap [416]), and a releasable arrangement between the medicament cartridge holder and the rotatable cap comprising a guide element (threads [432] of retainer member [430]) and a slotted link (Figure 4B, slotted link between threads [414]), wherein the slotted link is arranged to cause the guide element to follow a predefined path at least partly in an axial direction during rotational movement of the rotatable cap, thereby causing the needle carrier to move axially towards a proximal end of the device as the rotatable cap is rotated up to a 
	Thus, independent claim 1 is allowed. Dependent claims 2-14 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783